                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

YOHAN WEBB,                                   )
                                              )
                      Plaintiff,              )             8:19CV416
                                              )
              v.                              )
                                              )
STATE OF NEBRASKA, sued as an                 )               ORDER
entity and in its official capacity as a      )
(state) in its individual capacity as an      )
employer, PETE RICKETTS, CITY                 )
OF LINCOLN, sued as an entity and             )
in its official capacity as a (city) in its   )
individual capacity as an employer,           )
LEIRON GAYLOR BAIRD,                          )
LANCASTER COUNTY, sued as an                  )
entity and in its official capacity as a      )
county and in its individual capacity         )
as an employer, LINCOLN POLICE                )
DEPT., sued as an entity and in its           )
official capacity as a department and         )
in ints individual capacity as a place        )
of business and or work, and JEFF             )
BLIEMIESTER,                                  )
                                              )
                      Defendants.             )
                                              )


       This matter is before the court on Plaintiff’s Motion for Leave to Proceed in
Forma Pauperis (“IFP”). (Filing No. 2.) The court has received a certified copy of
Plaintiff’s trust account statement. (Filing No. 11.) Plaintiff is permitted to proceed
IFP.

       The Prison Litigation Reform Act (“PLRA”) requires prisoner plaintiffs to pay
the full amount of the court’s $350.00 filing fee by making monthly payments to the
court, even if the prisoner is proceeding IFP. 28 U.S.C. § 1915(b). “[T]he PLRA
makes prisoners responsible for their filing fees the moment the prisoner brings a civil
action or files an appeal.” In re Tyler, 110 F.3d 528, 529-30 (8th Cir. 1997); Jackson
v. N.P. Dodge Realty Co., 173 F. Supp. 2d 951 (D. Neb. 2001).

         Pursuant to 28 U.S.C. § 1915(b)(1), Plaintiff must pay an initial partial filing
fee in the amount of 20 percent of the greater of Plaintiff’s average monthly account
balance or average monthly deposits for the six months preceding the filing of the
complaint. Plaintiff’s account balance is $0.00, and the court cannot assess an initial
partial filing fee. However, as set forth in 28 U.S.C. § 1915(b)(4), “[i]n no event shall
a prisoner be prohibited from bringing a civil action . . . for the reason that the
prisoner has no assets and no means by which to pay the initial partial filing fee.”
When the prisoner is unable to pay the initial partial filing fee due to a lack of funds,
the requirement that the initial partial filing fee will be paid at the outset of the case
is suspended. See Jackson, 173 F. Supp. 2d at 957 n. 9. Instead, “the whole of
the . . . filing fees are to be collected and paid by the installment method contained in
§ 1915(b)(2).” Henderson v. Norris, 129 F.3d 481, 484 (8th Cir. 1997). This matter
will therefore proceed without payment of the initial partial filing fee as set forth
below.

      IT IS THEREFORE ORDERED that:

       1.     Plaintiff’s Motion for Leave to Proceed IFP (Filing No. 2), is granted.
The filing fee shall be collected and remitted, as funds exist, in the manner set forth
in 28 U.S.C. § 1915(b)(2). Until the full filing fee of $350.00 is paid, the prisoner
shall be obligated to pay, and the agency having custody of the prisoner shall forward
to the clerk of the court, 20 percent of the preceding month’s income in such months
as the account exceeds $10.00.

      2.      The clerk of the court shall serve a copy of this order on the appropriate
financial officer for Plaintiff’s current institution.

                                            2
      3.     The next step in Plaintiff’s case will be for the court to conduct an initial
review of Plaintiff’s claims to determine whether summary dismissal is appropriate
under 28 U.S.C. § 1915(e)(2). The court will conduct this initial review in its normal
course of business.

      DATED this 7th day of October, 2019.

                                         BY THE COURT:

                                         s/ Richard G. Kopf
                                         Senior United States District Judge




                                            3
